Title: From George Washington to Major General Philemon Dickinson, 28 May 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Sir.
                        Head Quarters [Valley Forge] 28th May 1778.
                    
                    I have received your favor of yesterdays date—the intelligence contained in it as far as related by the two Deserters, agrees with what we have collected here from persons of the same kind and others who have left the city lately—It has been hitherto difficult to decide whether the intention of the enemy was to retire by means of their shipping, or by marching through the Jerseys—the preparation of flat bottomed boats which you say is making in Princes bay, is a strong argument in favor of the latter plan, and connected with the non embarkation of their cavalry and supposed insufficiency of Transports almost fixes the matter. If this be their real design, it is much to be regretted that our present situation incapacitates us for giving them so much annoyance as we possibly might in the other case—The number of sick in camp and its vicinity who as well as our Stores must be guarded, renders it highly imprudent to make any considerable detachment previous to the actual commencement of the enemys March—as the remaining part of the army would be exposed to a sudden attack from their whole force—And Little can be hoped from pursuit aft⟨er⟩ their departure considering the dista⟨nce⟩ and the ground which they will have g⟨ained⟩ in their first march—It has besi⟨des⟩ been reported and believed by many people that the enemys intention is ⟨to⟩ make an attack upon this army before they finally evacuate Philadelphia—⟨and⟩ that they are only disengaging thems⟨elves⟩ of every thing that would encumber their retreat in case of misfortune and although this may be only thr⟨own⟩ out to cover their real designs—our intelligence is too various to reduce ⟨their⟩ plan to an absolute certainty. You will continue to transmit the earliest account of every interesti⟨ng⟩ occurrence, particularly whatever you may learn from Staten Island—As you do not mention  the recei⟨pt⟩ of my last Letter, I inclose a copy ⟨lest⟩ the original shd have miscarried—⟨and⟩ remain Dr Sir &c.
                    
                        P.S. The incessant labor of the enemy in perfecting their new Redouts favors the opinion of their acting offensively here—tho’ it is also subject to be interpreted as a feint.
                    
                